J-S07009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FREDRICK PRYOR                             :
                                               :
                       Appellant               :   No. 1793 WDA 2019

          Appeal from the Judgment of Sentence Entered July 30, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0013565-2016


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                           FILED: APRIL 21, 2021

       Appellant, Fredrick Pryor, appeals from the judgment of sentence

entered on July 30, 2019. Following a jury trial, Appellant was convicted of

four counts of robbery, one count of violating the Uniform Firearms Act, two

counts of possession of a firearm prohibited, and three counts of recklessly

endangering another person.1 After careful review, we affirm.

       The trial court set forth the following factual history:

             On September 23, 2016, [Appellant] entered Chuong’s
       Market on Arlington Avenue in the Arlington section of the City of
       Pittsburgh. He was wearing a Chicago White Sox hat and his face
       was concealed with some type of a scarf or other clothing. After
       walking briefly around the store, [Appellant] approached Pan Sun
       Chuong, who was working the cash register at a small desk in the
       store. [Appellant] pointed a small handgun at Ms. Chuong and
       demanded that she give him all of the money in the cash register.
____________________________________________


1   18 Pa.C.S.        §§ 3701(a)(1)(ii), 6106(a)(1), 6105(a)(1), and 2705,
respectively.
J-S07009-21


     He placed a blue backpack on the counter and ordered her to place
     the money inside the backpack. While Ms. Chuong was removing
     money from the cash register, a customer of the store, Madeline
     Cole, entered the store. Ms. Cole was preoccupied with winning
     lottery tickets. She walked right past [Appellant] and approached
     the cash register. When Ms. Cole realized that a robbery was in
     progress, [Appellant] ordered Ms. Cole and Ms. Chuong to lie down
     in the back of the store while pointing the gun at them. He took
     the backpack full of money and exited the store. He left the scene
     in a vehicle described as a white GMC Yukon SUV. The robbery
     was captured on video surveillance and was played at trial.
     Ms. Chuong was unable to identify [Appellant] because he had his
     face covered.
            On October 13, 2016, [Appellant] entered the Be Nice
     African Braiding establishment in the Sheraden section of the City
     of Pittsburgh.    At the time he entered this establishment,
     [Appellant’s] face was covered with some sort of cloth and he was
     wearing a Chicago White Sox hat. [Appellant] again was wielding
     a handgun.       Ousamne Diallo, one of the owners of the
     establishment, was in the store with a customer, braiding the
     customer’s hair. Ms. Diallo’s young child was with her in the store.
     [Appellant] pointed the gun at Ms. Diallo and demanded that she
     give him money. He wanted money from the cash register, her
     person and her purse. [Appellant] put his hands into Ms. Diallo’s
     pockets. Ms. Diallo complied with his demands, put the money
     into a box and gave the money to [Appellant]. During the robbery,
     Ms. Diallo’s husband called her. [Appellant] threatened Ms. Diallo
     to prevent her from answering the phone. [Appellant] then exited
     the store. She was unable to identify [Appellant] because his face
     was covered. Ms. Diallo did observe that [Appellant’s] hair
     appeared to be in dreadlocks. Video surveillance of the robbery
     was played at trial.
           Later that same day, [Appellant] entered Ann’s Market in
     the Hill District section of the City of Pittsburgh. Wearing the same
     Chicago White Sox hat and a cloth covering his face, [Appellant]
     pointed a handgun at Tameika Shackleford. Ms. Shackleford was
     working the cash register. [Appellant] demanded money and he
     also took three packs of Newport cigarettes from the business.
     Ms. Shackleford gave [Appellant] money from the cash register
     and also from her person.            Ms. Shackleford observed that

                                     -2-
J-S07009-21


     [Appellant’s] hair was braided or in dreadlocks. After [Appellant]
     left the business, Ms. Shackleford went to the side door of the
     business and observed [Appellant] enter a white GMC SUV. She
     obtained the license plate information and called 911.
     Surveillance video of the robbery at Ann’s Market was played at
     trial.
           On the same day, [Appellant] returned to Chuong’s Market.
     He walked directly to the area where Ms. Chuong was sitting and
     pointed the gun at Ms. Chuong. He again demanded the money.
     Ms. Chuong recognized the Chicago White Sox hat and the gun
     and literally asked [Appellant], “you come back?” [Appellant]
     nodded “yes.” Ms. Chuong pressed an alarm, gave [Appellant]
     some money and [Appellant] left the store. Again, Ms. Chuong
     was unable to identify [Appellant] because he had his face
     covered.
             At the time of the robberies, detectives had been conducting
     an investigation into a rash of robberies in the City of Pittsburgh.
     On October 13, 2016, officers had developed a suspect vehicle
     because of the report that a white GMC SUV with a license plate
     of JZG-3310 had been observed driving away from the scene of
     the Ann’s Market robbery. The vehicle and its license plate had
     also been captured on a street surveillance camera. Officers
     learned that the registered owner of the vehicle was [Appellant’s]
     girlfriend. Officers had also developed an address to which the
     suspect vehicle was registered, 104 Minooka Street. There had
     been a previous hit-and-run incident involving that vehicle and
     [Appellant] had been driving the vehicle during the hit-and-run.
     Immediately after the report of the robbery at Ann’s Market,
     officers travelled to 104 Minooka Street to conduct surveillance on
     that residence. While parked near 104 Minooka Street, officers
     learned over the radio of the second robbery at Chuong’s Market.
     Shortly after learning of the Chuong’s Market robbery, officers
     observed the white GMC SUV pull up in front of 104 Minooka Street
     and park. Officer Justin Simoni was one of the officers conducting
     surveillance in that area in an unmarked police vehicle. The
     emergency lights of the unmarked vehicle were activated and
     Officer Simoni’s vehicle pulled up behind the white GMC SUV. As
     Officer Simoni approached the vehicle, the front driver’s side door
     of the white GMC SUV opened. [Appellant] exited the vehicle and
     Officer Simoni immediately ordered [Appellant] to the ground.

                                    -3-
J-S07009-21


      [Appellant] did not comply with the order and Officer Simoni
      physically grabbed [Appellant], placed him on the ground and
      handcuffed him. [Appellant] was quickly brought to his feet and
      patted down. He was then transported to Pittsburgh Police
      Headquarters and the white GMC SUV was towed from the scene.
      It was not searched at the scene.
            Officers also compared surveillance video to photographs of
      [Appellant]. [Appellant] shared the same physical characteristics
      of the person observed in the security video of the robberies.
            While at the police station, officers read [Appellant] his
      Miranda rights. [Appellant] initially denied any involvement in the
      robberies. Officers then left the interview room to apply for a
      search warrant for the white GMC SUV. Upon their return to the
      interview room, [Appellant] agreed to speak to the officers. His
      Miranda rights were read to him again. Officers informed him that
      they applied for a search warrant. [Appellant] did not request an
      attorney and he did not ask for the interview to stop. [Appellant]
      then admitted to committing all four robberies described above.
            The white GMC SUV was searched pursuant to a search
      warrant. A black Chicago White Sox hat, a handgun, a blue
      backpack, latex gloves and $200 in small bills were found in the
      vehicle. The parties stipulated that [Appellant] had a prior
      conviction for robbery of a motor vehicle … and he did not have a
      license to possess or carry a firearm.
Trial Court Opinion, 12/24/20, at 2-6. The trial court sentenced Appellant to

ten to twenty years of incarceration at each of the robbery convictions and a

five-year term of probation for the violation of the Uniform Firearms Act, for

an aggregate sentence of thirty to sixty years of incarceration followed by a




                                     -4-
J-S07009-21


five-year term of probation.2          Order of Sentence, 7/30/19.     No further

sentence was imposed for any remaining counts.

       Appellant filed a post-sentence motion on August 9, 2019, and amended

post-sentence motions on October 15, 2019, and November 4, 2019. The trial

court denied the post-sentence motions on November 7, 2019. Appellant filed

his notice of appeal on December 9, 2019. The trial court ordered Appellant

to file a Rule 1925(b) Concise Statement of Errors Complained of on Appeal

within twenty-one days of the order.             Appellant sought and received an

extension of time to file his Rule 1925 statement and timely filed it on February

7, 2020.

       Appellant presents the following questions for review:

       1.   To be lawful, a warrantless arrest must be supported by
            probable cause. The warrantless arrest of [Appellant] was
            unsupported by probable cause. Did the suppression court err
            when it refused to suppress the evidence stemming from this
            unlawful arrest?

       2.   Did the suppression court err when it refused to suppress
            [Appellant’s] statements after his unlawful arrest?
____________________________________________


2  In its opinion, the trial court states erroneously that Appellant was found
guilty of three counts of robbery and one count of possession of a firearm
prohibited. Trial Court Opinion, 12/24/20, at 1. At trial, a jury found Appellant
guilty of, inter alia, four counts of robbery and two counts of possession of a
firearm prohibited. Review of the sentencing order reveals that Appellant was
sentenced at four counts of robbery. Order of Sentence, 7/30/19. The trial
court ordered Appellant’s sentence at one of the four robbery counts to run
concurrently to one of the other robbery counts; thus, his aggregate sentence
for the robbery convictions was thirty to sixty years of incarceration. Order
of Sentence, 7/30/19; N.T. (Sentencing), 7/30/19, at 22. No further sentence
was imposed for either of the possession-of-a-firearm-prohibited convictions.
Order of Sentence, 7/30/19.

                                           -5-
J-S07009-21


      3.   Whether the Commonwealth presented sufficient evidence
           that Appellant, beyond a reasonable doubt, was the person to
           have committed the robberies[?]

Appellant’s Brief at unnumbered 7.

      Our standard of review of an order denying a motion to suppress is well-

settled:

      When we review the ruling of a suppression court we must
      determine whether the factual findings are supported by the
      record. When it is a defendant who has appealed, we must
      consider only the evidence of the prosecution and so much of the
      evidence for the defense as, fairly read in the context of the record
      as a whole, remains uncontradicted. Assuming that there is
      support in the record, we are bound by the facts as are found and
      we may reverse the suppression court only if the legal conclusions
      drawn from those facts are in error.

Commonwealth v. Hickman, 208 A.3d 916, 925 (Pa. 2019).

      In his first question, Appellant argues that the suppression court erred

when it refused to suppress evidence stemming from Appellant’s arrest.

Appellant’s Brief at unnumbered 14.      Appellant posits that the arrest was

unlawful because it was not supported by probable cause.

      Probable cause is made out when “the facts and circumstances
      which are within the knowledge of the officer at the time of the
      arrest, and of which he has reasonably trustworthy information,
      are sufficient to warrant a man of reasonable caution in the belief
      that the suspect has committed or is committing a crime.”

Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa. 2009) (quoting

Commonwealth v. Rodriguez, 585 A.2d 988, 990 (Pa. 1991)).                     “The

question we ask is not whether the officer’s belief was correct or more likely

true than false.” Thompson, 985 A.2d at 931 (quotation omitted). “Rather,

we require only a probability, and not a prima facie showing of criminal


                                      -6-
J-S07009-21



activity.” Id. (emphasis in original). We apply a totality of the circumstances

test to determine whether probable cause exists. Id.

       In support of his first question, Appellant argues that when

       [e]mploying a true totality of the circumstances analysis, it’s
       important to understand what information the Police didn’t have
       in their possession at the time of the arrest. For example, the
       Police did not know who was in possession of the vehicle leading
       up to the arrest, nor did they have a description of the robbers
       facial features.

Appellant’s Brief at unnumbered 15.            Appellant does not proffer any other

information or evidence in support of his statement that the police lacked

probable cause to arrest him. He asserts that viewed in the totality of the

circumstances, the facts known to the officers did not rise to the level of

probable cause necessary for Appellant’s warrantless arrest.                Id. at

unnumbered 16.

       In its opinion, the trial court stated as follows:

             For the same reasons the officers possessed probable cause
       to seize the white GMC SUV,[3] those officers possessed probable
____________________________________________


3 When discussing the seizure of the white GMC SUV, an issue Appellant
raised in his Rule 1925(b) Statement but not in his brief before this
Court, the trial court found:

       As reflected on the suppression record, officers had been
       investigating numerous robberies all of which had the same
       modus operandi. On October 13, 2016, Ms. Shackleford reported
       the type of vehicle and the license plate number of the white GMC
       SUV. A white GMC SUV was also observed on a street security
       camera and its license plate was visible. Officers checked the
       license plate number and determined that the registered owner



                                           -7-
J-S07009-21


       cause to arrest [Appellant].        Officers possessed reliable
       information that [Appellant] had been driving the white GMC SUV
       registered to a female residing at 104 Minooka Street.
       Immediately after the robberies, [Appellant] was found at that
       location, driving the vehicle. These facts established probable
       cause to arrest him.

Trial Court Opinion, 12/24/20, at 16.

       We agree with the trial court’s assessment. As the trial court set forth

above, the police officers possessed probable cause to arrest Appellant. In

Commonwealth v. Jones, 335 A.2d 789 (Pa. Super. 1975), we concluded

probable cause existed to arrest the defendant when he was one of two men

who robbed a bar at gunpoint.            One of the bar patrons noticed that the

getaway car used by the robbers had a red bottom and a black top. Id. at

790. Additionally, two children had noticed the vehicle driving up and down

the street in front of the bar prior to the robbery, and memorized a portion of


____________________________________________


       was a female who lived at 104 Minooka Street. Officers also
       learned that the female’s boyfriend was [Appellant] and that
       [Appellant] had previously driven the white GMC SUV during a hit-
       and-run incident. Officers compared photos of [Appellant] with
       surveillance video obtained during the prior robberies and
       determined that [Appellant] shared physical characteristics with
       the suspected robber. Relying on this information, on the day of
       the robberies at issue here, police officers travelled to 104
       Minooka Street and observed [Appellant] parking the white GMC
       SUV immediately after the robberies. Based on the proximity of
       time and the description of the vehicle and [Appellant], this
       [c]ourt believes that the police officers possessed the requisite
       probable cause that the white GMC SUV had recently been used
       to commit robberies and [Appellant] was the person who
       committed those robberies.

Trial Court Opinion, 12/24/20, at 14-15.

                                           -8-
J-S07009-21


the digits on the license plate. Id. Approximately one hour later, two police

officers, acting on the information relayed over the police radio, stopped a

maroon-bottomed, black-topped car bearing a portion of the license plate

digits six blocks from the scene of the robbery and arrested the defendant and

his passenger. Id. On appeal, this Court determined that the above facts

were sufficient “to warrant a person of reasonable caution to believe that the

persons in the vehicle had committed a crime, and the arrest was, therefore,

constitutionally proper.”    Id. at 791.     See also Commonwealth v.

Rutigliano, 456 A.2d 654, 657 (Pa. Super. 1983) (finding probable cause to

arrest the defendant when the investigating officer knew of the occurrence of

a robbery, the description of the car involved, and the fact that there were

two occupants in the car, even though it had been two hours since the car had

last been seen). We find no error in the suppression court’s findings, and

Appellant is due no relief on this issue.

      In his second issue, Appellant avers that the suppression court erred in

refusing to suppress incriminating statements made by Appellant because the

statements were coerced by the police. Appellant’s Brief at unnumbered 17.

“When deciding a motion to suppress a confession, the touchstone inquiry is

whether the confession was voluntary.”      Commonwealth v. Nester, 709

A.2d 879, 882 (Pa. 1998).

      It is well established that when a defendant alleges that his
      confession was involuntary, the inquiry becomes not whether the
      defendant would have confessed without the interrogation, but
      whether the interrogation was so manipulative or coercive that it

                                      -9-
J-S07009-21


      deprived the defendant of his ability to make a free and
      unconstrained decision to confess.

Commonwealth v. Yandamuri, 159 A.3d 503, 525 (Pa. 2017) (quoting

Commonwealth        v.   Sepulveda,    55      A.3d    1108,   1137   (Pa.   2012)).

Voluntariness is determined by the totality of circumstances surrounding the

confession.   Yandamuri, 159 A.3d at 525.             This Court will consider the

following factors, inter alia, when determining whether a statement was made

voluntarily: “the duration and means of the interrogation; the defendant’s

physical and psychological state; the conditions attendant to the detention;

the attitude exhibited by the police during the interrogation; and other factors

which may serve to drain one’s power of resistance to suggestion and

coercion.”    Commonwealth v. Bruno, 154 A.3d 764, 790 (Pa. 2017)

(quotation omitted).

      Additional relevant factors [include]: the accused’s age and level
      of education and experience; his extent of previous experience
      with the police; whether the accused was advised of his
      constitutional rights; whether he was injured, ill, drugged, or
      intoxicated when he confessed; whether he was deprived of food,
      sleep, or medical attention[;] and whether he was abused or
      threatened with abuse.

Yandamuri, 159 A.3d at 525 (Pa. 2017).                Moreover, “[i]t is within the

suppression court’s sole province as factfinder to pass on the credibility of the

witnesses and the weight to be given their testimony.” Commonwealth v.

Dutrieville, 932 A.2d 240, 242 (Pa. Super. 2007).

      Appellant’s entire argument in support of this claim that his statements

were not voluntary and were coerced by the police is set forth below:

                                      - 10 -
J-S07009-21


             In Commonwealth v DiStefano, 782 A.2d 574 (Pa. 2001),
       the Pennsylvania Supreme Court found that a police dominated
       and coercive atmosphere occurs when a defendant is interrogated
       in a police station, is detained for many hours (11 in DiStefano,
       7 in [Appellant’s] case), and the only persons the defendant sees
       during detention are the police officers. Such an atmosphere is
       “designed to elicit an incriminating response.” Id. at 580[.]

            Where evidence has been obtained in violation of a
       defendant’s constitutional rights, the remedy is to suppress such
       evidence and all evidence which constitute fruit of the poisonous
       tree. Missouri v. Siebert, 542 U.S. 600 (2004).

             Accordingly, [Appellant] respectfully requests that this
       Honorable Court find that the confessions obtained by the police
       were the product of coercion and not the voluntary statements of
       [Appellant] and, therefore, all confessions must be suppressed as
       well as any evidence obtained as a result of such statements.

Appellant’s Brief at unnumbered 17-18.             Appellant’s three-paragraph

discussion, which lacks any developed argument of relevant case law, is

insufficient to show the trial court erred when it denied his motion to suppress.

Commonwealth v. Holt, 175 A.3d 1014, 1020 (Pa. 2017) (finding waiver of

the appellant’s argument for failure to properly develop it). Thus, we find this

issue waived.

      Even if we did not find waiver, Appellant has failed to show his

confession was obtained involuntarily. The trial court set forth the following

analysis:

            The credible evidence from the suppression record
      demonstrates that [Appellant] was provided Miranda rights on
      two separate occasions while he was in custody.                While
      [Appellant] initially denied participating in the robberies, he later
      recanted and admitted his role in that conduct. The record
      establishes that [Appellant] was not under undue duress from
      any conduct by the officers. Despite [Appellant’s] self-serving

                                     - 11 -
J-S07009-21


       testimony, his decision to speak with the officers and admit his
       conduct was voluntary. This claim, thus, fails.

Trial Court Opinion, 12/24/20, at 18.

       We find no error on the part of the trial court. 4 In the instant case,

Appellant was questioned from approximately 3:00 p.m. until 10:00 p.m., and

was not subject to overnight interrogation. N.T. (Suppression), 7/30/18, at

121, 128.       Appellant signed a Miranda waiver form at approximately

3:00 p.m. and agreed to speak with police. Id. at 67, 123. Appellant was

offered water and asked whether he needed to use the restroom during the

time he was held. Id. at 118, 132. Prior to Appellant’s second interview,

which began at approximately 8:00 p.m., he was read his Miranda rights a

second time and again agreed to speak with the detectives. Id. at 117. We

further note that Appellant did not admit to committing all of the robberies

the police questioned him about; instead, he admitted to committing eleven

of the sixteen robberies. Id. at 149.


____________________________________________


4  To the extent Appellant relies upon Commonwealth v. DiStefano, 782
A.2d 574 (Pa. Super. 2001), that case is factually distinct, and it does not
provide support for his argument. Indeed, in DiStefano, this Court found the
confession was involuntary, where the appellant was held for an eleven-hour
interview from 7:00 p.m. until he signed a written confession the next morning
at 6:00 a.m. Id. at 581. The Court also looked to the fact that the police
assured the appellant that he would receive psychological help, but that would
occur only after he was arrested, and that he would be able to finish college
and earn his teaching certificate even if he was arrested. The Court also noted
that the appellant did not receive Miranda warnings until after he signed the
confession following the eleven-hour interview. Id. at 581-582. Applying a
totality of the circumstances test, we found the appellant’s confession was not
made freely and should have been suppressed. Id. at 582.

                                          - 12 -
J-S07009-21


       During the suppression hearing, Appellant admitted that he was read

his Miranda rights and agreed to speak with the police. Id. at 146. Appellant

also testified that he admitted to the robberies. Id. at 148. Further, Appellant

stated that he was not threatened or physically abused by the police. Id. at

150.    When questioned about his mental state during the interrogation,

Appellant responded, “At the time, I was just tired. I was tired.” Id. at 143.

Appellant has failed to show any conduct on the part of the police that would

render the interrogation so manipulative or coercive to deprive him of his

ability to make an unconstrained decision to confess. See Yandamuri, 159

A.3d at 525-526. Appellant’s claim is without merit.

       In his final issue, Appellant avers that evidence at trial did not prove the

charge made in the indictment.          Appellant’s Brief at unnumbered 18.

Appellant argues that the Commonwealth failed to present sufficient evidence

establishing that Appellant was the individual who committed the robberies.

Id. at unnumbered 19.

       Our standard for review of a sufficiency-of-the-evidence claim is as

follows:

       When presented with a claim that the evidence was insufficient to
       sustain a conviction, an appellate court, viewing all of the evidence
       and reasonable inferences therefrom in the light most favorable
       to the Commonwealth as the verdict winner, must determine
       whether the evidence was sufficient to enable the fact-finder to
       find that all elements of the offense were established beyond a
       reasonable doubt.




                                      - 13 -
J-S07009-21


Commonwealth v. Woody, 939 A.2d 359, 361 (Pa. Super. 2007) (citation

omitted).     “Furthermore, ‘[t]he Commonwealth may sustain its burden by

proving the crime’s elements with evidence which is entirely circumstantial

and the trier of fact, who determines credibility of witnesses and the weight

to give the evidence produced, is free to believe all, part, or none of the

evidence.’” Id. at 361–362 (quoting Commonwealth v. Brown, 701 A.2d

252, 254 (Pa. Super. 1997)).           “As an appellate court, we do not assess

credibility   nor   do   we   assign    weight    to   any   of   the    testimony   of

record.” Commonwealth v. Vogelsong, 90 A.3d 717, 719 (Pa. Super.

2014). Further, “circumstantial evidence is reviewed by the same standard

as direct evidence—a decision by the trial court will be affirmed so long as the

combination of the evidence links the accused to the crime beyond a

reasonable doubt.” Commonwealth v. Bricker, 882 A.2d 1008, 1014 (Pa.

Super. 2005) (quotation omitted).         “Additionally, we may not reweigh the

evidence or substitute our own judgment for that of the factfinder.”

Commonwealth v. Walker, 139 A.3d 225, 229 (Pa. Super. 2016).

      In support of the issue, Appellant posits that the Commonwealth failed

to prove that Appellant was the perpetrator. Appellant’s Brief at unnumbered

19. Appellant appears to assert the evidence was insufficient because none

of the eye-witnesses was able to identify Appellant as the robber. Id.

      Appellant is due no relief on these grounds. The circumstantial evidence

established Appellant as the perpetrator of the robberies.              Identity can be


                                         - 14 -
J-S07009-21


proven by circumstantial evidence at a criminal trial.    Commonwealth v.

Hickman, 309 A.2d 564, 566 (Pa. 1973) (“Direct evidence of identity is, of

course, not necessary[,] and a defendant may be convicted solely on

circumstantial evidence.”) In the instant case, the tools for committing the

robberies were in the car Appellant was driving at the time of his arrest. N.T.

(Trial), 4/25/19, at 12-13, 15. One of the victims recorded the license plate

number of the vehicle Appellant used and provided that information to police.

Id. at 70. Appellant’s appearance matched that of the perpetrator. Id. at

82. Finally, Appellant admitted to committing each of the robberies. Appellant

is due no relief on this issue.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/21/2021




                                    - 15 -